Citation Nr: 1821936	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  15-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1968.  During his period of service, the Veteran earned the National Defense Service Medal, Vietnam Campaign Medal, Vietnam Service Medal, Bronze Star Medal, Army Commendation Medal, Parachutist Badge, and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from March 2011 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed PTSD is likely the result of his active service.

2.  The Veteran's currently diagnosed bilateral hearing loss is likely the result of his active service.

3.  The Veteran's currently diagnosed tinnitus is likely the result of his active service.



CONCLUSION OF LAW

1.  The criteria for service connection are met for PTSD.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).

2.  The criteria for service connection are met for bilateral hearing loss.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection are met for tinnitus.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017).  

PTSD

Service connection for PTSD specifically requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (requiring mental disorder diagnoses to conform with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).  

With regard to present disability, VA treatment records show that the Veteran was diagnosed with PTSD, in conformity to DSM-5 criteria, in July 2015.  In contrast, a September 2015 VA examination could not establish a diagnosis of PTSD.  The Board finds that the evidence of record on this issue is at least in equipoise, and the benefit of the doubt will be conferred in the Veteran's favor.  Therefore, the first elements of Shedden and 38 C.F.R. § 3.304(f) are met.

With regard to an in-service event or stressor, the Veteran asserts that his PTSD is the result of combat.  His reported stressors include coming under enemy fire in Phu Bai, as well as losing troop members in a plane crash while serving in Vietnam.  His DD 214 shows that he received the Combat Infantryman Badge.  Accordingly, the provisions of 38 U.S.C. § 1154 (2012) and 38 C.F.R. § 3.304(f) relating to combat are for application and the claimed stressors are established.

The remaining question is whether there is a medical nexus between the Veteran's in-service stressor and his current PTSD.  On this matter, the evidence again conflicts.

In November 2015, an examiner opined that it was less likely than not that the Veteran was suffering from PTSD due to his military service, as the Veteran's VA treatment records did not support the diagnosis.  The examiner indicated that the assessment of PTSD appeared to have been made using an unstructured interview with the Veteran.  The Veteran's previous diagnosis of PTSD was conferred in a clinical context where different diagnostic guidelines apply.  It also appeared to have been based predominantly on his subjectively reported symptoms, with no objective assessment of response style and was therefore inapplicable to the examination.  The examiner further indicated that the validity of the Veteran's previous diagnosis of PTSD had not been adequately assessed and was unknown.  

A private opinion was submitted in September 2017 by the Veteran's treating physician.  Dr. J. N. indicated that the Veteran had been under his care since July 2015 for treatment of PTSD.  The physician indicated that the Veteran's unit had been constantly deployed to intercede in trouble spots and regularly experienced heavy combat while serving in Vietnam.  Following service, the Veteran experienced nightmares, anxiety, avoidance of group activities, intrusive thoughts, irritability, and an inability to discuss his Vietnam experiences.  

Given that the November 2015 opinion and September 2017 opinion are equally probative, but conflict with regard to whether the Veteran's PTSD is related to his military service, the Board finds the medical evidence for and against the existence of a nexus between the Veteran's PTSD and his combat-related stressors is at least in relative equipoise.  Thus, the Board concludes that the final elements of Shedden and 38 C.F.R. § 3.304(f) are also met.  38 U.S.C. § 5107(b) (2012).  

The remaining medical and lay evidence includes VA and private treatment records, as well as the Veteran's own statements, including his January 2018 hearing testimony.  This evidence is consistent with the VA examinations of record.

Having established all elements of service connection, the Veteran's claim for service connection for PTSD is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Hearing Loss

The Veteran contends that his hearing loss is the result of in-service acoustic trauma.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 dB.  Higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

With regard to a present disability, a review of the medical evidence reflects that the Veteran's hearing acuity meets the criteria for a hearing loss disability bilaterally under 38 C.F.R. § 3.385.  See VA examination dated January 2011.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  The Veteran's service treatment records are silent for complaints of, diagnosis of, or treatment for hearing loss.  However, the Veteran credibly testified that he was exposed to significant arms fire during service, and the Veteran's DD-214 shows that he earned the Combat Infantryman Badge during service.  Noise exposure is conceded.  As such, the Veteran has satisfied the second element for service-connection.

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's conceded in-service noise exposure and his current left ear hearing loss disability.  See Shedden, supra.

The Veteran appeared for a VA audio examination in January 2011.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that he could not determine to a reasonable degree of certainty whether the Veteran's hearing loss was due to in-service noise exposure without resorting to mere speculation.  The examiner further opined that it would be speculative to allocate a portion of the Veteran's hearing loss to in-service noise exposure, as the Veteran's hearing was not tested upon separation and gradual hearing loss was reported decades after separation.  Additionally, the examiner identified other potential etiologies, such as aging and usage of potentially ototoxic medication, as well as his asymmetric hearing loss, which was suggestive of another possible etiology. 

The Veteran was afforded a VA hearing loss examination in September 2015.  The examiner opined that it was as least as likely as not that Veteran's current hearing loss was a result of in-service noise exposure, as the configuration of the Veteran's hearing loss was consistent with noise exposure.

The Veteran submitted a private medical opinion in January 2018.  Dr. J. G. indicated that the Veteran had not had any significant noise exposure or head injuries since his discharge from service.  The Veteran also had no history of receiving ototoxic drugs.  The examiner opined that it was extremely likely that the Veteran's hearing loss was attributable to in-service noise exposure.  

With regard to nexus, the Board finds that the evidence is at least in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, the Board finds that the third element of service connection is established.

In light of the Veteran's conceded in-service noise exposure, his current bilateral hearing loss disability for VA purposes, and favorable nexus opinions, the Board finds that the evidence weighs in favor of the Veteran's claim, and service connection for bilateral hearing loss is warranted.

Tinnitus 

The Veteran contends that his tinnitus is the result of in-service acoustic trauma.  

With regard to a present disability, a review of the medical evidence reflects a diagnosis of tinnitus during the January 2011 audiological examination.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  As indicated above, noise exposure has been conceded, and the second element of service-connection is met.  See Shedden, supra.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current tinnitus.  On this matter, the evidence preponderates in favor of a finding of nexus.

As noted above, the Veteran was examined to determine the etiology of his tinnitus in January 2011.  The Veteran reported a buzzing and humming sound that was moderate in severity.  The examiner opined that he could not determine to a reasonable degree of certainty whether the Veteran's tinnitus was due to in-service noise exposure without resorting to mere speculation.

The Veteran was afforded a VA hearing loss and tinnitus examination in September 2015.  The examiner opined that it was as least as likely as not that Veteran's current tinnitus was a result of in-service noise exposure.  The examiner noted a diagnosis of clinical hearing loss, and opined that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss.  

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  At his July 2017 hearing, the Veteran reported experiencing ringing in the ears in the course of combat experiences while in Vietnam.  He also reported experiencing recurrent tinnitus upon separation from service.  The Veteran is competent to describe what he experienced in service.  38 C.F.R. § 3.159(a)(2).  The Board finds the Veteran's reports as to the onset of symptoms in service, as well as the continuity of his symptoms since service, to be credible.  

With regard to nexus, the Board finds that the evidence is at least in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, the Board finds that the third element of service connection is established.  Given that the Veteran currently suffers from tinnitus, he was exposed to loud noise in service, and the Veteran competently and credibly testified that he first noticed ringing in his ears in service, and that such ringing in his ears has continued since service, the Board finds that the evidence weighs in favor of the Veteran's claim.  Accordingly, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


